Citation Nr: 1101646	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-30 980	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
calcaneal stress fracture.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a lumbosacral spine 
disability (back disability).

6.  Entitlement to service connection for a skin disability 
(characterized as keratosis pilaris).

7.  Entitlement to an initial compensable rating for residuals of 
a left distal femur stress fracture.

8.  Entitlement to an initial rating greater than 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 2002 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which granted the Veteran's claim of service 
connection for residuals of a left distal femur stress fracture, 
assigning a zero percent rating, and denied the Veteran's claims 
of service connection for residuals of a right calcaneal stress 
fracture, lumbosacral spine disability, left shoulder disability, 
bilateral knee disability, and for sinusitis.  This matter also 
is on appeal of an April 2004 rating decision in which the RO 
granted the Veteran's claim of service connection for generalized 
anxiety disorder, assigning a 10 percent rating effective 
April 10, 2003, and denied the Veteran's claim of service 
connection for a skin disability (characterized as keratosis 
pilaris).  

Because Veteran currently resides within the jurisdiction of the 
RO in Reno, Nevada, that facility has jurisdiction over this 
appeal.

In an August 2004 rating decision, the RO assigned a higher 
initial 30 percent rating for the Veteran's service-connected 
generalized anxiety disorder effective April 10, 2003.  Because 
the initial rating assigned to the Veteran's service-connected 
generalized anxiety disorder is not the maximum rating available 
for this disability, this claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a lumbosacral 
spine disability, a left shoulder disability, and for a skin 
disability (characterized as keratosis pilaris) are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran does not 
experience any current disability due to either the claimed 
residuals of a right calcaneal stress fracture or sinusitis which 
could be attributed to active service.

2.  The competent evidence shows that the Veteran's current 
bilateral knee disability is not related to active service.

3.  The competent evidence shows that the Veteran's service-
connected residuals of a left distal femur stress fracture are 
not manifested by any current disability.

4.  The competent evidence shows that the Veteran's service-
connected generalized anxiety disorder is manifested by periods 
of feeling unmotivated, irritability, and lack of energy.






CONCLUSIONS OF LAW

1.  Residuals of a right calcaneal stress fracture were not 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  Sinusitis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

4.  The criteria for an initial compensable rating for residuals 
of a left distal femur stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5299-5262 (2010).

5.  The criteria for an initial rating greater than 30 percent 
for generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, 4.130, DC 9400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that he incurred current residuals of a 
right calcaneal stress fracture, a bilateral knee disability, and 
sinusitis during active service.  He specifically contends that 
he fractured his right heel during service and he experiences 
current residuals of this in-service fracture.  He also 
specifically contends that he injured his knees during service.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in May 2002, he denied all 
relevant medical history and clinical evaluation was normal 
except for a right elbow scar.  At a Medical Evaluation Board in 
February 2003, the Veteran's complaints included right heel pain.  
Physical examination showed he arose from a chair with a mild 
amount of discomfort and seemed to use his right leg more for 
push-off.  There was some tenderness to palpation about the 
medial side of the calcaneus.  A bone scan showed focal increased 
uptake about the right calcaneal bone consistent with a stress 
fracture.  The assessment included a healing right calcaneal 
stress fracture which was symptomatic although minimally so at 
that time.  The in-service examiner stated that the Veteran was 
unable to do aerobic activity such that he could return to 
complete basic training.  The Veteran also was unable to run, 
jump, or march in a fashion that would allow him to compete for 
graduation.  This was in light of several months of physical 
therapy which had failed to relieve the Veteran's pain symptoms 
significantly.  Thus, the Veteran was not fit for duty and the 
in-service examiner recommended that the Veteran be referred to a 
Physical Evaluation Board as further active service might well 
result in further injury.  

A Physical Evaluation Board subsequently concluded in March 2003 
that the Veteran should be discharged from active service due to, 
among other things, a stress fracture of the right calcaneus with 
moderate intermittent pain.  

The post-service medical evidence shows that, although the 
Veteran continued to complain of a symptomatic right calcaneal 
stress fracture, there is no competent evidence of any current 
disability due to residuals of a right calcaneal stress fracture 
which could be attributed to active service.  For example, on VA 
examination in July 2003, the Veteran's complaints occasional 
right calcaneus pain which he rated as 1-2/10 on a pain scale 
(with 10/10 being the worst pain).  His right calcaneus pain was 
worse with increased walking.  He denied any night pain of the 
right foot.  He reported being diagnosed as having a stress 
fracture of the right calcaneus during active service.  Physical 
examination showed a normal gait and normal stance, an ability to 
stand on his heels and toes, no tenderness over the calcaneus, a 
normal plantar grade foot with a good arch, X-rays of the right 
foot showed no pathology involving the calcaneus.  The assessment 
included status-post stress fracture of the calcaneus with no 
obvious residual on clinical exam.

On VA orthopedic examination in February 2009, the Veteran's 
complaints included pain and stiffness in the right heel.  He 
reported that he developed right foot pain during active service 
and was treated conservatively with pain medication.  His right 
foot pain was constant and increased with repetitive bending, 
lifting, and carrying activities.  He denied using any assistive 
devices to ambulate.  His activities of daily living had not been 
affected.  He reported that he could carry and lift a maximum of 
100 pounds for short distances.  He could walk at least 1 mile 
over flat and level land and continue walking over uneven 
terrain.  He could stand for a maximum of 2 hours, drive without 
any restrictions, and climb ladders.  He could no longer run or 
jump although he could play golf but not soccer.  The Veteran 
reported that he had been laid off from his job in September 2008 
due to the poor economy.  

Physical examination showed his feet were of equal size, 
symmetrically shaped, had good color and no skin ulcerations, and 
were warm.  Movement of the forefoot and midfoot was painless in 
all planes.  The Veteran complained of pain and discomfort on 
pressure over the right calcaneus.  All of the tips of the toes 
touched the ground on the right foot when standing.  There were 
no calluses of the feet.  There was symmetrical heel wear on the 
shoes.  No other deformities were present.  X-rays of the right 
foot showed a well corticated osseous density distal to the tip 
of the lateral malleolus which suggested an accessory ossicle or 
sequel of remote trauma.  

In a March 2009 addendum to the February 2009 VA orthopedic 
examination report, the VA examiner stated that, although bone 
scans were requested, the Veteran canceled or did not show up for 
these tests.  Based on the diagnostic studies and the Veteran's 
physical examination, the VA examiner opined that there was no 
diagnostic evidence that the Veteran had any residuals from a 
stress fracture to the right calcaneus which occurred during 
active service.  The Veteran's x-rays indicated normal studies 
with complete healing.  Physical examination found only 
subjective complaints of mild discomfort with pressure over the 
calcaneus.  The Veteran ambulated without any gait disturbance.  
There were no calluses on his feet.  There was no unusual shoe 
wear except for symmetrical slight wear of the heels of both 
shoes.  The VA examiner noted that the Veteran's tour of active 
service was 9 months and he was on a physical profile for most of 
that time, limiting his exposure to repetitive overusage.  This 
examiner concluded that the Veteran's residuals of a right 
calcaneal stress fracture were less likely than not caused by or 
a result of active service.  After reviewing the Veteran's claims 
file and service treatment records, the VA examiner noted in a 
second addendum dated in March 2009 that the Veteran's service 
treatment records showed that he sustained a stress fracture of 
the right calcaneus during service which was treated 
conservatively.  Because the Veteran did not complete diagnostic 
testing and did not report for bone scans, this VA examiner 
concluded that he could not diagnose the Veteran's current 
condition adequately and could not determine whether residuals of 
a right calcaneal stress fracture were persistent or of a chronic 
nature affecting the right foot without resorting to mere 
speculation.

The Board acknowledges the Veteran's continuing complaints of 
right heel pain which he associates with the claimed residuals of 
a right calcaneal stress fracture.  The Board also acknowledges 
that the Veteran incurred a stress fracture of the right 
calcaneus during active service.  The competent evidence shows, 
however, that the Veteran's in-service right calcaneal stress 
fracture healed completely and it appears that he experiences no 
current disability due to residuals of a right calcaneal stress 
fracture which could be attributed to active service.  As noted 
elsewhere, although the VA examiner stated in February 2009 that 
he could not resolve the issue of whether the Veteran's residuals 
of a right calcaneal stress fracture were chronic in nature and 
currently affected his right foot without resorting to 
speculation, the Board has concluded that the VA examiner's 
opinion otherwise is based on sufficient clinical data to render 
it probative on the issue of whether the Veteran's claimed 
residuals of a right calcaneal stress fracture are related to 
active service.  This examiner determined that it was less likely 
than not that the Veteran's claimed residuals of a right 
calcaneal stress fracture were caused by or related to active 
service.  The Board also has found that the Veteran failed to 
report for additional diagnostic testing (bone scans) which could 
have assisted the VA examiner in providing a more definitive 
opinion concerning the current nature and severity of the 
Veteran's claimed residuals of a right calcaneal stress fracture.  
Neither the Veteran nor his service representative has explained 
why he failed to report for this testing.  

In any event, the VA examiner's negative nexus opinion completed 
in March 2009 is adequate for VA rating purposes and weighs 
against the Veteran's claim, outweighing the Veteran's claim. 

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, which indicates that he experiences 
any current residuals of a right calcaneal stress fracture that 
could be attributed to active service.  Absent evidence of 
current disability which could be attributed to active service, 
the Board finds that service connection for residuals of a right 
calcaneal stress fracture is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a bilateral 
knee disability.  The Veteran's service treatment records show 
that, in August 2002, his complaints included retropatellar pain 
syndrome, right knee greater than left knee.  Physical 
examination showed a full range of motion in both knees and a 
positive patellar grind.  The impressions included retropatellar 
pain syndrome.  At his separation physical examination in March 
2003, although the Veteran reported a medical history of knee 
joint pain, the in-service examiner stated that this complaint 
was of "no clinical significance."  The post-service medical 
evidence shows that, although the Veteran continues to experience 
bilateral knee disability, it is not related to active service.  
For example, on VA examination in July 2003, the Veteran's 
complaints included bilateral knee pain.  He stated that he 
thought that his knee pain had started because of all of the 
running and walking that he did during active service.  His knee 
pain bothered him on walking up and down stairs.  He denied any 
knee instability, weakness, or swelling.  Physical examination 
showed a full range of motion in both knees, no ligamentous 
laxity, no palpable effusion or tenderness, and no patellar 
apprehension.  X-rays of the knees showed good joint space with 
no degenerative changes.  The assessment included bilateral 
chondromalacia of the patella most likely not related to previous 
humeral fracture.

On VA outpatient treatment in September 2003, the Veteran 
complained of bilateral knee pain and pain above the knee which 
had lasted for 1 year.  He rated his bilateral knee pain as 6/10 
on a pain scale (with 10/10 being the worst pain) with flare-ups 
to 8/10.  He denied any knee locking, popping, or swelling.  
Bilateral knee x-rays taken in July2003 were reviewed and showed 
no evidence of substantial bone or joint pathology.  Physical 
examination of the knees showed no erythema, warmth, or effusion, 
a full range of motion without tenderness, no ligamentous 
instability, and an ability to a full squat without assistance or 
crepitus.  The assessment included chronic bilateral knee pain.

On December 16, 2003, the Veteran's complained included bilateral 
knee pain on the anterior knees with prolonged sitting or in the 
mornings.  His pain resolved with stretching his legs.  He denied 
experiencing much pain with walking and any knee swelling.  
Physical examination of the knees showed no obvious quadriceps 
atrophy, no effusion/bulge sign, no tenderness to palpation, a 
full range of motion, mild crepitus and pain with passive knee 
movement on the left knee, and a non-antalgic gait.  The 
assessment included bilateral knee pain which was probably 
patellofemoral syndrome.

On December 18, 2003, the Veteran's complaints were unchanged.  
Physical examination of the knees showed mild tenderness to 
palpation in the peri-patellar area, no effusion, and intact 
ligaments.  The assessment included bilateral knee pain due to 
chondromalacia patellae.

On VA orthopedic examination in February 2009, the Veteran's 
complaints included bilateral knee pain and stiffness.  He denied 
any subluxation or dislocation of the knees.  No constitutional 
symptoms of inflammatory arthritis were present.  The Veteran's 
activities of daily living were not affected.  Physical 
examination showed a full range of motion in the knees on flexion 
and extension with complaints of increasing pain and discomfort 
throughout the arc of movement increasing toward the end arc of 
motion in both knees.  There was crepitus felt over the 
patellofemoral joint with complaints of mild discomfort with 
pressure over the patellofemoral joint bilaterally.  There was no 
joint effusion, scars, or soft tissue swelling of the joints.  
The Veteran walked without a significant limp.  He completed only 
80 percent of the squat and complained of bilateral knee pain 
limiting his ability to complete the full squat.  There was no 
knee ankylosis.  X-rays of the knees showed minimal bilateral 
medial knee joint space narrowing.  Repetitive movement of the 
knees caused no additional limitation of motion or increased 
functional impairment.  

In a March 2009 addendum to the February 2009 VA orthopedic 
examination report, the VA examiner stated that, although MRI 
scans of the knees had been scheduled, the Veteran either 
cancelled or failed to report for this testing.  Based on the 
diagnostic studies and physical examination, the VA examiner 
concluded that the Veteran had radiographic changes of the knees 
consistent with degeneration of the joint and physical 
examination had found patellar femoral joint discomfort 
suggesting a patellofemoral syndrome.  This VA examiner opined 
that the Veteran's present bilateral knee problems were less 
likely than not caused by or related to active service.  In a 
second March 2009 addendum, the VA examiner stated that he had 
reviewed the Veteran's claims file and service treatment records.  
He noted that September 2003 x-rays of the knees showed no 
degenerative changes although the Veteran complained of bilateral 
knee pain at that time.  This examiner also noted that the 
Veteran had not completed diagnostic testing (MRI scans of the 
knees).  He concluded that he could not determine whether the 
Veteran's claimed residuals of a right calcaneal stress fracture 
were of a chronic nature presently affecting his knees without 
resorting to mere speculation.

The Board acknowledges the Veteran's continuing complaints of 
bilateral knee pain.  The VA examiner essentially determined in 
July 2003 that the Veteran's current bilateral chondromalacia of 
the patella most likely was not related to previous knee problems 
(which he characterized as a humeral fracture).  As noted 
elsewhere, although the VA examiner stated in February 2009 that 
he could not resolve the issue of whether the Veteran's residuals 
of a right calcaneal stress fracture were chronic in nature and 
currently affected his knees without resorting to speculation, 
the Board has concluded that the VA examiner's opinion otherwise 
is based on sufficient clinical data to render it probative on 
the issue of whether the Veteran's bilateral knee disability is 
related to active service.  This examiner determined that it was 
less likely than not that the Veteran's current bilateral knee 
disability was caused by or related to active service.  The Board 
also has found that the Veteran failed to report for additional 
diagnostic testing (MRI scan of the knees) which could have 
assisted the VA examiner in providing a more definitive opinion 
concerning the current nature and severity of the Veteran's 
bilateral knee disability.  Neither the Veteran nor his service 
representative has explained why he failed to report for this 
testing.  In any event, the VA examiner's negative nexus opinion 
completed in March 2009 is adequate for VA rating purposes and 
weighs against the Veteran's claim.  The Veteran also has not 
identified or submitted any competent evidence, to include a 
medical nexus, which indicates that his current bilateral knee 
disability is related to active service.  Accordingly, the Board 
finds that service connection for a bilateral knee disability is 
not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for sinusitis.  
Despite the Veteran's assertions to the contrary, his service 
treatment records do not show that he complained of, or was 
treated for, sinusitis at any time during active service.  The 
Veteran's enlistment and separation physical examinations also do 
not show that he reported any relevant medical history of 
sinusitis and clinical evaluation of his sinuses was normal at 
both of these examinations.  The post-service medical evidence 
also does not show that the Veteran has complained of or been 
treated for sinusitis at any time since his separation from 
active service in April 2003.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  See 
Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  
Service connection is not warranted in the absence of proof of 
current disability.  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
which shows that he experiences any current sinusitis that is 
attributable to active service.   Absent such evidence, the Board 
finds that service connection for sinusitis is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
residuals of a right calcaneal stress fracture, a bilateral knee 
disability, and sinusitis have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
right calcaneal stress fracture (right heel pain), the knees 
(pain and swelling), and sinusitis after he was discharged from 
the service.  In this case, after a review of all the lay and 
medical evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of any of these disabilities after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible, and outweighed by the evidence against these claims, as 
cited above.   

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of residuals of a right calcaneal stress 
fracture, a bilateral knee disability, and sinusitis since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his sinusitis began 
in service, in the more contemporaneous medical history he gave 
at the service separation examination, he denied any history or 
complaints of symptoms of sinusitis.  Although he reported an in-
service history of bilateral knee problems at his separation 
physical examination, the in-service examiner stated that this 
reported history was of "no clinical significance."  
Specifically, the service separation examination report reflects 
that the Veteran was examined and his knees and sinuses were 
found to be clinically normal.  The Veteran's right calcaneal 
stress fracture also was found to be, at worst, minimally 
disabling at his separation from service.  His in-service history 
of symptoms at the time of service separation is more 
contemporaneous to service so it is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including pain 
in multiple joints and psychiatric problems.  In any event, 
during that treatment, when he specifically complained of other 
problems, he never reported complaints related to sinusitis.  
Such histories reported by the Veteran for treatment purposes are 
of more probative value than the more recent assertions and 
histories given for VA disability compensation purposes.  Rucker, 
10 Vet. App. at 67 (holding that lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

Higher Initial Rating Claims

The Veteran also contends that his service-connected residuals of 
a left distal femur stress fracture and his service-connected 
generalized anxiety disorder are each more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected generalized anxiety disorder 
currently is evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, DC 9400.  See 38 C.F.R. § 4.130, DC 9400 (2010).  Under 
DC 9400, a 30 percent rating is assigned for generalized anxiety 
disorder manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of an inability to perform occupational tasks (although generally 
functioning satisfactorily with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9400 for generalized 
anxiety disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks), impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned under DC 9400 for generalized 
anxiety disorder manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances (including work or a work-
like setting), or an inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned under DC 9400 for generalized 
anxiety disorder manifested by total occupational and social 
impairment due to such symptoms as gross impairment in thought 
process or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting self 
or others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  As 
relevant to this appeal, a GAF score of 31 to 40 is defined as 
indicating some impairment in reality testing or communication 
(e.g. speech at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man, 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A score of 41 to 50 is defined as indicating 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The Veteran's service-connected residuals of a left distal femur 
stress fracture currently is evaluated as zero percent disabling 
(non-compensable) by analogy to 38 C.F.R. § 4.71a, DC 5299-5262 
(other orthopedic disability-impairment of tibia and fibula).  
See 38 C.F.R. § 4.71a, DC 5299-5262 (2010).  A 10 percent rating 
is assigned under DC 5262 for malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent rating is 
assigned for malunion of the tibia and fibula with moderate knee 
or ankle disability.  A 30 percent rating is assigned for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A maximum 40 percent rating is assigned for non-
union of the tibia and fibula with loss motion requiring a brace.  
See 38 C.F.R. § 4.71a, DC 5262 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2010).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where a Veteran has a 
limitation of flexion and a limitation of extension, the 
limitations must be rated separately to adequately compensate for 
functional loss, which comports with the principle underlying 
Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the 
same manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2010).  The Rating Schedule may not 
be employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The competent evidence shows that, although the Veteran incurred 
a stress fracture of the left distal femur during active service, 
this fracture has resolved and he experiences no current 
residuals.  The Board acknowledges that the Veteran's service 
treatment records, including Medical Board and Physical 
Evaluation Board records, show that he incurred a left distal 
femur stress fracture in August 2002.  The Medical Board 
determined in February 2003 that the Veteran's left distal femur 
stress fracture was healing and the Physical Evaluation Board 
subsequently recommended that the Veteran should be discharged 
from active service due, in part, to this disability.  The 
Veteran's post-service VA treatment records confirm that, 
although the Veteran continues to complain of left thigh pain, 
which he attributes to his service-connected residuals of a left 
distal femur stress fracture, the objective evidence shows that 
he does not experience any current residuals.  

For example, the Veteran reported to the emergency room (ER) at a 
VA Medical Center in June 2003, complaining of left leg pain.  He 
reported a history of a femur fracture 7 months earlier and being 
casted following this fracture.  The assessment included only a 
history of femur fracture (stress fracture) 6 months earlier.  

In another example, on VA examination in July 2003, the Veteran's 
complaints included chronic left distal femur pain that was worse 
with standing and walking.  He denied any night pain.  He rated 
his left distal femur pain as 4-5/10 on a pain scale (with 10/10 
being the worst pain).  He also denied any left leg instability, 
incoordination, or giving way although his left leg felt weak.  
However, physical examination showed a normal gait and stance.  
The assessment included status-post fracture of left femur with 
no recent residual.

On VA examination in July 2006, the Veteran complained of 
continued left distal femur pain and an inability to exercise 
without pain.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
stated that he had not missed work due to his left femoral stress 
fracture and did not use any assistive devices for ambulation.  
He also had no significant limitations on his walking distance.  
Physical examination of the left thigh showed extremely mild 
tenderness to palpation over the distal femur anteriorly and a 
normal gait without evidence of pain in the left femur.  X-rays 
of the left femur showed some cortical thickening with increased 
radiodensity in the distal third of the femur.  There was no 
cortical disruption and no black line traversing across the 
fracture site.  The diagnosis was resolved left distal femoral 
stress fracture.

On VA examination in February 2009, no relevant complaints were 
noted.  There were no relevant physical examination findings as 
well.  X-rays of the left femur were unremarkable.  In a March 
2009 addendum to this examination report, the VA examiner 
concluded that, based on the diagnostic studies and physical 
examination of the Veteran, there was no diagnostic evidence that 
he had any residuals from a stress fracture of the left distal 
tibia which occurred during active service.  X-rays indicated 
normal studies with complete healing.  In a second addendum, the 
VA examiner stated that, because the Veteran had failed to report 
for additional diagnostic testing, he could not determine whether 
the left femur stress fracture was persistent or chronic without 
resorting to mere speculation.

The Board recognizes that the Veteran continues to complain of 
left thigh pain which he attributes to his service-connected 
residuals of a left distal femur stress fracture.  The competent 
evidence, to include the Veteran's most recent VA examination in 
February 2009, shows that the Veteran has experienced complete 
healing from the in-service left distal femur stress fracture.  
This evidence also shows that he does not experience any current 
residuals of the stress fracture he incurred during service.  As 
noted elsewhere, although the VA examiner determined in a March 
2009 addendum to the February 2009 VA examination that he could 
not determine whether the Veteran's left femur stress fracture 
was persistent or chronic without resorting to mere speculation, 
this examination report is adequate for VA rating purposes 
because it is based on sufficient clinical data.  The Board again 
emphasizes that it was the Veteran's failure to report for 
additional diagnostic testing (bone scans) that resulted in the 
VA examiner's inability to determine whether the Veteran's left 
femur stress fracture, which had healed completely, was 
persistent or chronic.  In any event, a minimum 10 percent rating 
under DC 5262 requires at least slight knee or ankle disability.  
See 38 C.F.R. § 4.71a, DC 5262 (2010).  The Veteran has not 
identified or submitted any competent evidence showing that he 
experiences at least slight knee or ankle disability as a result 
of his service-connected residuals of a left distal femur stress 
fracture.  

Because the competent evidence indicates, as contained within the 
VA examinations cited above, clearly indicate to the Board that 
the Veteran experiences no current residuals of a left distal 
femur stress fracture, the Board finds that the criteria for an 
initial compensable rating for service-connected residuals of a 
left distal femur stress fracture have not been met.  Id.

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater than 
30 percent for service-connected generalized anxiety disorder.  
The competent evidence shows that the Veteran's service-connected 
generalized anxiety disorder is manifested by, at worst, periods 
of feeling unmotivated, irritability, and lack of energy (as 
noted on VA psychiatric examination in February 2009).  The 
Veteran's service treatment records show no complaints of or 
treatment for generalized anxiety disorder at any time during 
service.  The post-service medical evidence shows that, on VA 
outpatient treatment in November 2003, the Veteran's complaints 
included problems with anxiety.  The assessment included anxiety.  
The Veteran was started on Prozac.

On VA outpatient treatment in April 2004, the Veteran's 
complaints included anxiety.  He reported feeling energetic and 
confident after taking Prozac but felt depressed, fatigued, and 
experienced suicidal ideation when not taking it.  He denied any 
suicidal or homicidal ideation.  The assessment included anxiety.  
The Veteran was advised to wean himself off of Prozac as he 
requested, although the VA nurse practitioner discussed with him 
the importance of waiting at least 3 months to see the effect of 
Prozac on his anxiety.

On VA examination in July 2006, the Veteran's complaints included 
anxiety about his finances and 1 panic attack per week due to 
current stress in his life.  During these reported panic attacks, 
the Veteran reported trouble concentrating and feeling 
preoccupied.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records and VA treatment records.  
The Veteran reported that he had been medically discharged for an 
anxiety disorder and had a history of panic attacks.  He also 
reported working 11-13 hours a week at Red Lobster as an 
expeditor.  He reported further that he got along well with other 
people and co-workers.  Prior outpatient treatment notes for 
depression and anxiety were noted and reviewed by the VA 
examiner.  Mental status examination of the Veteran showed 
appropriate and neat grooming, normal speech, appropriate eye 
contact, organized and goal-directed thoughts, and no suicidal or 
homicidal ideation.  The Veteran's Global Assessment of 
Functioning (GAF) score was 65, indicating mild symptoms.  The 
impressions included major depressive disorder with anxiety 
features.

On VA outpatient treatment in November 2007, the Veteran's 
complaints included a lack of motivation, a lack of energy, sleep 
problems, easy frustration and anger, and worries about finances 
and not having a job.  The VA examiner observed that the Veteran 
was restless, irritable, and had difficulty concentrating.  The 
examiner also observed that the Veteran's hands were clammy.  The 
Veteran stated that he had lost his job and his girlfriend and, 
since then, he had become anxious, insecure, and depressed.  
Mental status examination of the Veteran showed adequate hygiene, 
full orientation, normal speech, thought process and thought 
content within normal limits, and good judgment and insight.  The 
Veteran's GAF score was 40, indicating some impairment in reality 
testing or communication.  The VA examiner stated that the 
Veteran started to have anxiety, panic, and depression after he 
felt insecure following the loss of his job and his girlfriend.  
The diagnoses included mixed anxiety/depression.  

On VA examination in February 2009, the Veteran's complaints 
included continued periods of irritability and lack of energy.  
He denied any suicidal thoughts.  He reported that he had worked 
for 6-7 months at the Learning Center but then was laid off due 
to the bad economy and had not worked since being laid off in 
September 2008.  He denied any suicidal thoughts or impulse 
control problems and reported that his sleep generally was good 
as long as he took his medication.  The VA examiner stated that 
the Veteran had an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to the signs and symptoms of his mental disorder.  This 
examiner also stated that the Veteran generally had satisfactory 
functioning with routine behavior, self-care, and conversation.  
This examiner stated further that the Veteran needed continuous 
medication at this point.  The Veteran's GAF score was 50, 
indicating serious symptoms.  The diagnoses included a history of 
service-connected generalized anxiety neurosis, depression 
possibly neurotic, and a question or recurrent major depression.  
In a March 2009 addendum, the VA examiner stated that he had 
reviewed the Veteran's claims file and no changes were needed to 
the examination report.

The Board recognizes that the Veteran continues to experience 
periods of a lack of motivation and energy which he attributes to 
his service-connected generalized anxiety disorder.  The Board 
also recognizes that the competent evidence shows that the 
Veteran's GAF scores have declined since 2003, indicating that 
the symptomatology associated with his service-connected 
generalized anxiety disorder has worsened.  The competent 
evidence does not show, however, that the Veteran's service-
connected generalized anxiety disorder is manifested by more than 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (as the VA examiner concluded in February 
2009) such that an initial rating greater than 30 percent is 
warranted under DC 9400.  See 38 C.F.R. § 4.130, DC 9400 (2010).  
The VA examiner specifically found in February 2009 that the 
Veteran met the diagnostic criteria for the current 30 percent 
rating assigned for his service-connected generalized anxiety 
disorder.  Although it appears that the Veteran was laid off in 
September 2008 due to the bad economy, he previously had been 
gainfully employed and his employment had not been affected by 
his service-connected generalized anxiety disorder.  Another VA 
examiner concluded in November 2007 that the Veteran had begun to 
experience anxiety, panic, and depression after he felt insecure 
following the loss of his job and his girlfriend.  This increased 
symptomatology is reflected in the Veteran's GAF score of 40 in 
November 2007.  The Veteran himself also reported in July 2006 
that he experienced panic attacks only once a week, and there is 
no indication that his panic attacks have increased since July 
2006 such that a higher initial rating for generalized anxiety 
disorder is warranted.  The Veteran has not identified or 
submitted any competent evidence demonstrating that his service-
connected generalized anxiety disorder is worse than currently 
evaluated.  Absent evidence of occupational and social impairment 
with reduced reliability and productivity, deficiencies in most 
areas, or total occupational and social impairment, the Board 
finds that the criteria for an initial rating greater than 
30 percent for service-connected generalized anxiety disorder 
have not been met.  Id.

Beyond the above, the Board must find that the result of the VA 
examinations and the Veteran's complaints are in serious 
question.  Simply stated, it appears that the Veteran is 
exaggerating his complaints.  The question of whether the Veteran 
is exaggerating his complaints is a factual determination, not a 
medical determination, therefore, given this finding, further 
evaluations of the Veteran to determine his actual disability 
would be of limited probative value as they would need to be 
based on what the Veteran tells examiners.  For reasons the Board 
has cited above, the Veteran's statements are not always 
accurate, which only provides evidence against all claims before 
the Board.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 


Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected residuals of a 
left distal femur stress fracture or for his service-connected 
generalized anxiety disorder.  38 C.F.R. § 3.321 (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected residuals of a left distal femur 
stress fracture and for service-connected generalized anxiety 
disorder are not inadequate in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of these service-connected disabilities.  
Moreover, the evidence does not demonstrate other related factors 
such as marked interference with employment and frequent 
hospitalization.  As noted above, it appears that the Veteran was 
employed throughout the pendency of this appeal until he was laid 
off due to the bad economy in September 2008.  There is no 
indication that either of the Veteran's service-connected 
disabilities interfered with his previous employment or required 
any hospitalization during the appeal period.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claims for 
residuals of a right calcaneal stress fracture, a bilateral knee 
disability, and for sinusitis, the Board notes that, in letters 
issued in May 2003, February 2004, and in December 2008, VA 
notified the appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  These letters informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained above, the evidence does not support 
granting service connection for residuals of a right calcaneal 
stress fracture, a bilateral knee disability, or for sinusitis.  
Because the Veteran was fully informed of the evidence needed to 
substantiate his claims, any failure to develop these claims 
under the VCAA cannot be considered prejudicial to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006 and in the December 2008 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's higher initial rating claims for 
residuals of a left distal femur stress fracture and for 
generalized anxiety disorder, the Board notes that these claims 
are "downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decisions.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As 
noted above, in May 2003, February 2004, and in December 2008, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete these claims, including what part of 
that evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the May 2003 VCAA notice letter was issued 
prior to the August 2003 rating decision which granted the 
Veteran's claim of service connection for residuals of a left 
distal femur stress fracture and denied the Veteran's claims of 
service connection for residuals of a right calcaneal stress 
fracture, a bilateral knee disability, and for sinusitis.  Thus, 
this notice was timely with respect to these claims.  The 
February 2004 VCAA notice letter was issued prior to the April 
2004 rating decision which granted service connection for 
generalized anxiety disorder; thus, this notice was timely with 
respect to the Veteran's higher initial rating claim for 
generalized anxiety disorder.  Because all of the Veteran's 
claims are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess, 19 Vet. App. at 473.  And any defect in the notices 
provided to the Veteran and his service representative has not 
affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for residuals of a left distal femur stress fracture 
and for generalized anxiety disorder, and because the Veteran was 
fully informed of the evidence needed to substantiate these 
claims, the Board finds no prejudice to the Veteran in proceeding 
with the present decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the Court held that, in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  See Dingess, 19 
Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  The Veteran also does not 
contend, and the evidence does not show, that he is in receipt of 
Social Security Administration (SSA) disability benefits such 
that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that a review of the Veteran's February 2009 VA 
orthopedic examination indicates that, although the Veteran was 
scheduled for an magnetic resonance imaging (MRI) scan of his 
knees and other diagnostic testing to assist the VA examiner in 
providing the requested opinion concerning the etiology of the 
bilateral knee disability and residuals of a right calcaneal 
stress fracture, the Veteran either failed to report for this 
testing or cancelled it.  The VA examiner opined that neither of 
these disabilities were related to active service.  
Unfortunately, following the Veteran's failure to report for 
additional necessary diagnostic testing, the VA examiner 
concluded in a March 2009 addendum to the February 2009 VA 
orthopedic examination report that it would be "mere 
speculation" to determine whether the Veteran's right calcaneal 
stress fracture was chronic in nature and affected his knees and 
right foot.

The Board notes that the Court has held that "[t]he duty to 
assist is not always a one-way street.  If a Veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran must be prepared to meet his obligations by 
cooperating with VA efforts to provide an adequate medical 
examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  The 
Court also has held that, when VA undertakes to provide a Veteran 
with an examination, that examination must be adequate for VA 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Court has held further that medical opinions using the "mere 
speculation" language, without more, generally are disfavored 
because they are inconclusive as to the origin of a disability.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  The Court has explained that 
opinions which contain the "mere speculation" language, without 
more, amount to 'nonevidence' neither for nor against the claim 
because service connection may not be based on speculation or 
remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) 
(holding that a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  The Court recently held 
in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a 
medical examiner concludes that he or she is unable to provide a 
nexus opinion without speculation, this alone does not make the 
medical opinion inadequate; a medical opinion with such language 
may be adequate if the examiner sufficiently explains the reasons 
for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (noting that speculative opinion is not 
legally sufficient to establish service connection).  Before the 
Board can rely on an examiner's conclusion that an etiology 
opinion would be speculative, however, the examiner must explain 
the basis for such an opinion or the basis must otherwise be 
apparent in the Board's review of the evidence.  Cf. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Furthermore, VA must ensure that any medical opinion, including 
one that states no conclusion can be reached without resorting to 
speculation, is "based on sufficient facts or data."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it 
must be clear from either the examiner's statements or the 
Board's decision that the examiner has considered "all procurable 
and assembled data" by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  See Daves v. 
Nicholson, 21 Vet. App. 46 (2007).  

In this case, the Board finds that the Veteran's failure to 
report for additional diagnostic testing (MRI and bone scans) 
created the situation which resulted in the VA examiner's use of 
the "mere speculation" language in his March 2009 addendum to 
the February 2009 VA orthopedic examination report.  Neither the 
Veteran nor his service representative has explained why he 
failed to report for MRI and bone scans scheduled for March 2009.  
There is no indication in the Veteran's claims file that he was 
not notified of this testing or that such notice was returned to 
VA as undeliverable by the postal service.  A review of the 
claims file shows that the Veteran's failure to report for 
additional diagnostic testing in March 2009 was not the first 
time that he had failed to report for VA examination.  There are 
multiple letters from VA notifying the Veteran of his failure to 
report for earlier VA examinations; thus, he clearly was on 
notice as to the consequences of his failure to report in March 
2009.  See 38 C.F.R. § 3.655 (discussing the consequences of 
failing to report for VA examination).  The Board also finds that 
a detailed review of the February 2009 VA orthopedic examination 
report shows that the VA examiner's negative nexus opinions 
concerning the etiology of both the Veteran's residuals of a 
right calcaneal stress fracture and bilateral knee disability 
were based on sufficient facts or data (in this case, the results 
of the Veteran's physical examination and other diagnostic 
studies, including x-rays).  The VA examiner also provided 
supporting data or clinical rationale for his negative nexus 
opinions in February 2009.  This examiner explained that it was 
the Veteran's failure to report for additional diagnostic testing 
(MRI and bone scans) that resulted in his inability to determine 
whether the Veteran's residuals of a right calcaneal stress 
fracture were chronic in nature and affected his right foot and 
both knees without resorting to mere speculation.  Thus, the 
Board finds that the February 2009 VA orthopedic examination 
report and March 2009 addendum are adequate for VA rating 
purposes.

There is no competent evidence, other than the Veteran's 
statements, which indicates that residuals of a right calcaneal 
stress fracture, a bilateral knee disability, or sinusitis may be 
associated with service.  The Veteran is not competent to testify 
as to etiology of any of these disabilities as they require 
medical expertise to diagnose.  Thus, the Board finds that an 
examination is not required even under the low threshold of 
McLendon.  The Veteran also has been provided with VA 
examinations which address the current nature and severity of his 
service-connected residuals of a left distal femur stress 
fracture and service-connected generalized anxiety disorder.  In 
summary, VA has done everything reasonably possible to notify and 
to assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.


ORDER

Entitlement to service connection for a right calcaneal stress 
fracture is denied.

Entitlement to service connection for a bilateral knee disability 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial compensable rating for residuals of a 
left distal femur stress fracture is denied.

Entitlement to an initial rating greater than 30 percent for 
generalized anxiety disorder is denied.

REMAND

The Veteran also contends that he incurred a lumbosacral spine 
disability, a left shoulder disability, and a skin disability 
(characterized as keratosis pilaris) during active service.  
After reviewing the claims file, the Board finds that additional 
development of these claims is necessary before they can be 
adjudicated on the merits.

With respect to the Veteran's service connection claims for 
disabilities of the lumbosacral spine and the left shoulder, the 
Board notes that the Veteran has contended that he injured his 
lumbosacral spine and left shoulder during active service.  He 
also has contended that he was treated for both of these 
disabilities within 1 year of his service separation.  A review 
of the Veteran's service treatment records shows that he was 
treated for low back pain and for a left shoulder injury just a 
few months prior to his discharge from active service.  The post-
service VA treatment records also show that the Veteran received 
VA outpatient treatment for lumbosacral spine and left shoulder 
disabilities within the first post-service year (i.e., by April 
2004).  

Unfortunately, although disabilities of the lumbosacral spine and 
left shoulder were identified by a VA examiner who saw the 
Veteran in July 2003, just a few months after his discharge from 
active service, this examiner was not asked to provide and did 
not provide any opinion concerning the contended causal 
relationship between these disabilities and active service.  
Given the Veteran's contentions, and given the length of time 
which has elapsed since the July 2003 VA examination, the Board 
finds that, on remand, the Veteran should be scheduled for 
appropriate examination(s) which address the contended causal 
relationship between disabilities of the lumbosacral spine and 
left shoulder and active service.

With respect to the Veteran's service connection claim for a skin 
disability (characterized as keratosis pilaris), the Board notes 
that, in January 2009, the RO properly requested that a VA 
examiner provide a medical opinion concerning the contended 
causal relationship between the Veteran's skin disability and 
active service when he reported for VA skin examination.  
Unfortunately, a review of the Veteran's VA skin examination in 
February 2009 shows that the Veteran's claims file was not 
provided to the VA examiner who conducted this examination.  This 
VA examiner also did not provide the requested medical opinions 
concerning the etiology of the Veteran's skin disability.  The 
Court has held that, when VA undertakes to provide a Veteran with 
an examination, that examination must be adequate for VA 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Accordingly, on remand, the Board finds that an addendum to the 
February 2009 VA examination report should be obtained which 
includes claims file review and the requested medical opinions 
concerning the etiology of the Veteran's current skin disability.

The Board finally observes that a review of the claims file 
indicates that the Veteran has not reported for all of the VA 
examinations which have been requested by the RO as part of his 
currently appealed claims.  As noted above, the Veteran failed to 
report for additional diagnostic testing (MRI and bone scans) 
requested as part of his VA orthopedic examination in February 
2009.  Although the Board found that the VA examiner's rationale 
for his negative nexus opinion in February 2009 was clear from a 
review of the examination report, the Veteran is reminded again 
that "[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be 
prepared to meet his obligations by cooperating with VA efforts 
to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992).  Accordingly, the Veteran 
should make every effort to cooperate with VA in his remanded 
claims, for example, by reporting for VA examinations where 
necessary.  See also 38 C.F.R. § 3.655 (discussing the penalties 
for failing to report for VA examinations without good cause).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service 
representative and request that they identify 
all VA and non-VA clinicians who have treated 
him for a lumbosacral spine disability and/or 
a left shoulder disability since active 
service.  Obtain all VA treatment records 
which have not been obtained already.  Once 
signed releases are received from the 
Veteran, obtain all private treatment records 
which have not been obtained already.  A copy 
of any records obtained, to include a 
negative reply, should be included in the 
claims file.

2.  Contact the VA Medical Center in Las 
Vegas, Nevada, and ask the VA clinician who 
conducted the Veteran's VA skin disease 
examination on February 26, 2009, to provide 
an addendum to this examination report.  The 
claims file must be provided to the 
examiner for review.  In his addendum, 
following a review of the Veteran's claims 
file and the February 26, 2009, VA skin 
disease examination report, this examiner 
should state whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that the Veteran's skin 
disability (characterized as keratosis 
pilaris) is related to active service or any 
incident of service.  A complete rationale 
must be provided for any opinion(s) 
expressed.

3.  If, and only if, the VA examiner who 
conducted the Veteran's VA skin disease 
examination on February 26, 2009, is not 
available, then schedule the Veteran for 
appropriate VA examination to determine the 
nature and etiology of his skin disability 
(characterized as keratosis pilaris).  A copy 
of the VA examination notice letter must be 
included in the claims file.  If the Veteran 
fails to report for this examination, this 
fact must be documented in the claims file.  
The claims file must be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should identify all skin 
disabilities experienced by the Veteran.  The 
examiner(s) also should opine whether it is 
at least as likely as not (i.e., a 50 percent 
or greater probability) that any skin 
disability, if diagnosed, is related to 
active service.  A complete rationale must be 
provided for any opinion(s) expressed.

4.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his lumbosacral spine disability 
and his left shoulder disability.  A copy of 
the VA examination notice letter(s) must be 
included in the claims file.  If the Veteran 
fails to report for his examination(s), then 
this fact must be documented in the claims 
file.  The claims file must be provided 
to the examiner(s) for review.  Based on a 
review of the claims file and the results of 
the Veteran's physical examination, the 
examiner(s) should opine whether it is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any lumbosacral 
spine disability, if diagnosed, is related 
to active service.  The examiner(s) also 
should opine whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that a left shoulder disability, 
if diagnosed, is related to active service.  
A complete rationale must be provided for any 
opinion(s) expressed.  The examiner is asked 
to review this Board decision. 

5.  Thereafter, readjudicate the Veteran's 
claims of service connection for a 
lumbosacral spine disability, a left shoulder 
disability, and for a skin disability 
(characterized as keratosis pilaris).  If the 
benefits sought on appeal remain denied, the 
Veteran and his service representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


